Main, J. (dissenting).
I agree with the majority that the passing years have produced liberalized changes affecting our practice in reference to joinder, severance and consolidation, and I comprehend the admirable purpose of avoiding multiplicity of litigation and the needless expenditure of time and money which can sometimes be avoided by joinder or consolidation. CPLR 602, 603 and 1002 which relate to this subject evidence that liberal trend. This policy, however, is and must be limited to those situations where there is a common question of law or fact. Similarly, section 706 of the Real Property Tax Law clearly envisions the situation where there is a common error or illegality which affects all petitioners in the same manner (People ex rel. Washington Bldg. Co. v Feitner, 163 NY 384).
In the instant case the properties are scattered throughout the township. While most are improved, some are not. They vary widely in quality and character, ranging from ancient farmhouses to modern residences, with the full valuation of the parcels ranging from $660 to $50,000. The situation in Matter of Allen v Rizzardi (5 NY2d 493), upon which the majority so heavily lean, was decidedly different. There the properties were all part of the same development. All were improved and the dwellings were constructed by the same contractor, built from the same plans, constructed of the same materials and built to conform to the same basic model. In addition, and most importantly in my view, common to all were issues as to the assessment of the 16-acre recreational area with a swimming pool which allegedly was improperly assessed against the individual parcels, the inclusion of appliances and other personal property and the inclusion of the actual cost of street construction which the petitioners them*421selves had paid. Obviously, issues of fact and law were presented and the petitioners were certainly "affected in the same manner”. In my view this was the type of situation the Legislature had in mind when enacting section 706 of the Real Property Tax Law. Moreover, the holding in Allen was simply that Washington Bldg. Co. (supra) did not preclude the exercise of discretion by Special Term on the facts in Allen; the holding of Washington Bldg. Co. (supra) was proper on its facts, which are substantially the same as those in the present case (Matter of Allen v Rizzardi, supra, p 497).
I cannot agree with the majority’s conclusion that because all of the petitioners here have alleged that their assessments are erroneous by reason of overvaluation and inequality, a common issue of fact is presented in each case and that they are, therefore, "affected in the same manner”. I fail to see where a finding as to one petitioner here is going to determine any issue as to another. The petitioners’ only common bond is that they claim to have been overassessed or unequally treated and they all have the samé attorney and appraiser. This alone does not fulfill the requirement that they all be "affected in the same manner” or that they are "similarly affected”. The petitioners have failed to demonstrate that common link or nexus sufficient to warrant entitlement to join under section 706 of the Real Property Tax Law and the denial of the motion for severance was an improper exercise of discretion.
I would reverse and grant an order severing the proceedings.
Herlihy, P. J., Koreman and Reynolds, JJ., concur with Sweeney, J.; Main, J., dissents and votes to reverse in an opinion.
Order affirmed, without costs.